Citation Nr: 1700430	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-16 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date earlier than October 30, 2009, for the grant of service connection for coronary artery disease status post coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran filed an informal claim for benefits on October 16, 2007, specifically for hypertension and a heart disorder.  In a November 16, 2007 letter, the RO requested that the Veteran submit a formal application for benefits (VA Form 21-526) within one year; he did not respond to this request.

2.  Following the November 16, 2007 letter, the Veteran filed an informal claim for benefits on March 27, 2009, specifically for cancer of the larynx.  In an April 2, 2009, letter, the RO requested that the Veteran submit a formal application for benefits (VA Form 21-526) within one year; his formal application was received by VA on April 10, 2009.

3.  On October 30, 2009, VA received the Veteran's informal claim for service connection for ischemic heart disease.  Service connection was ultimately granted with an assigned effective date of October 30, 2009.

4.  There was no pending claim for service connection for a heart disorder prior to May 3, 1989, or in between May 3, 1989 and October 30, 2009, and no decision regarding service connection for a heart disorder in between May 3, 1989 and August 31, 2010.

CONCLUSION OF LAW

An effective date earlier than October 30, 2009, for the grant of service connection for ischemic heart disease has not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.157, 3.158, 3.400, 3.816 (2014, 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  With respect to the duty to assist, the Board finds that all necessary development of the downstream earlier effective date claim has been accomplished.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the matter decided below.   

The Veteran contends that he is entitled to an effective date prior to October 30, 2009, for the grant of service connection for coronary artery disease and correctly notes that he originally filed a claim for heart disease in October 2007.  The Veteran contends that his October 2007 claim remained pending until the November 2010 rating decision which granted service connection for coronary artery disease and assigned a 60 percent evaluation effective October 30, 2009.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2015).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110 (a). 

An exception to the provisions set forth above is for cases involving presumptive service connection due to herbicide exposure.  In this case, the award of service connection for the Veteran's coronary artery disease was made pursuant to the principles of presumptive service connection due to herbicide exposure, based upon a liberalizing law.  Ischemic heart disease was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010.

District court orders have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110 (g) and 38 C.F.R. § 3.114.  See Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The Nehmer stipulations were later incorporated into a final regulation, 38 C.F.R. § 3.816, which became effective on September 24, 2003.  That regulation defines a "Nehmer class member" to include a Veteran who is disabled, or died from, a covered herbicide disease.  38 C.F.R. § 3.816 (b)(1)(i), (b)(2)(i).  The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816 (c)(1), (c)(2).

With respect to 38 C.F.R. § 3.18 (b)(2), a claim will be considered a claim for compensation for a particular covered herbicide disease if: 

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or 

(ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101 (a); 38 C.F.R. §§ 3.151 (a).  The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, among other things, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's was received by VA prior to that date, the former regulations apply and are cited below.

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a). Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110 (b)(3); 38 C.F.R. §§ 3.1 (p), 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160 (c); Adams v. Shinseki, 568 F.3d. 956, 960 (Fed. Cir. 2009).  A finally adjudicated claim is defined as "an application, formal or informal, which has been allowed or disallowed by an agency of original jurisdiction."  38 C.F.R. § 3.160 (d).  Such an action becomes "final" by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earliest.  Id.  The pending claims doctrine provides that a claim remains pending in the adjudication process - even for years - if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  

The Court has confirmed that raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) (recent Federal Circuit cases have not overruled the pending claim doctrine articulated in Norris); Myers v. Principi, 16 Vet. App. 228, 236 (2002) (since VA failed to issue a statement of the case (SOC) after a valid NOD was filed, the original claim was still pending and is relevant to determining the effective date of a service connection award); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability).

Upon receipt of an informal claim for which a formal claim has not already been filed, an application for VA benefits (VA Form 21-526) must be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, that signed application will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413 (1999).

Further, except as otherwise provided, where evidence requested in connection with an original claim is not furnished within 1 year after the date of the request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  38 C.F.R. § 158.

A review of the claims file establishes that the Veteran filed an informal claim for benefits on October 18, 2007, in particular service connection for hypertension and a heart disorder.  On November 16, 2007, the RO sent the Veteran a letter acknowledging that it had received his informal claim for benefits, and requesting that he formalize his claim by submitting a VA Form 21-526, Veteran's Application for Compensation and Pension.  The letter also notified him that he could take up to a year from the date of the letter to submit the requested information.  The letter was sent to the Veteran's last address of record and was not returned from the United States Postal Service as undeliverable.  The Veteran did not respond to the letter. 

The next correspondence received from the Veteran was an informal claim for benefits received on March 27, 2009, in particular service connection for cancer of the larynx.  In an April 2, 2009, letter, the RO requested that the Veteran submit a formal application for benefits (VA Form 21-526) within one year; his formal application was received by VA on April 10, 2009.

In a May 2009 rating decision, the RO granted service connection for cancer of the larynx effective from March 27, 2009, the date that the informal claim was received.  On October 30, 2009, VA received an informal claim for service connection for ischemic heart disease.  In a November 2010 rating decision, the RO granted service connection for coronary artery disease effective from October 30, 2009, the date of his informal claim after a formal claim had been received. 

In this case, the Nehmer provisions do not provide relief for the Veteran as there was no claim pending for service connection for a heart disability prior to May 3, 1989, no claim pending for service connection for a heart disability in between May 3, 1989 and October 30, 2009, and no decision made regarding service connection for a heart disability in between May 3, 1989 and October 30, 2009.

The Board acknowledges the Veteran's honorable service to our country and is sympathetic to the fact that he has medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).  In this case, the law is clear.  Upon receipt of the Veteran's informal claim for benefits on October 16, 2007, the RO requested that he submit a formal application (VA Form 21-526) within one year.  He failed to do so.  Because the RO acted upon receipt of his informal claim, the claim did not remained pending and was essentially abandoned when requested documents were not submitted.  

Accordingly, the Board concludes that October 30, 2009, is the proper effective date for the award of service connection for the Veteran's coronary artery disability, and the claim for an earlier effective date must be denied.  In reaching this conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against the claim, this doctrine is not for application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than October 30, 2009, for the grant of service connection for coronary artery disease status post coronary artery bypass graft, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


